Title: M. Addenet to John Adams: A Translation, 10 October 1782
From: Addenet, M.
To: Adams, John



Paris, 10 October 1782
Sir

A few months ago, one of our ambassadors asked me if I had seen a document that he knew only by title and that he wanted to read. It was the one containing Pensées sur la révolution de l’Amérique-Unie. Without telling him from whom I obtained it, I lent it to him, and in doing him this favor, I believe I did as you would have wished. He left without returning it to me. I would have liked to have kept it since it could be very useful right now. I am hoping that you could give me another copy, and would be obliged if you could send it to me under cover to Monsieur Genet, first commissioner for foreign affairs.
I take this opportunity to be remembered to you and assure you of my devotion. I would be flattered if you believed me to be worthy of your confidence, and if you would take advantage of my feeble services. I can assure you that my zeal will be even greater than my limited knowledge of politics and trade, the study of both being an ongoing occupation of mine since childhood.
Permit me to thank you for the gracious welcome you gave one of my friends about whom I wrote to you last year. He just arrived and was infinitely pleased with the kindness you showed him. His gratitude is equal to mine.

I am with deep respect, sir, your very humble and very obedient servant
Addenet De Maison Rouge

